Silverman, J.,
dissents in part in a memorandum as to Appeal No. 6311N, as follows: I agree with the majority except that I would not at this time grant leave to plaintiff to serve a further amended complaint with respect to the fourth and fifth causes of action in the third amended complaint; instead I would make our determination without prejudice to an application
*705for such leave to be made at Special Term on compliance with the requirements of CPLR 3211 (subd [e]), and upon submission of a satisfactory proposed fourth amended complaint. CPLR 3211 (subd [e]) provides, with respect to leave to replead after the grant of a motion to dismiss for failure to state a cause of action: "if the opposing party desires leave to plead again in the event the motion is granted, he shall so state in his opposing papers and may set forth evidence that could properly be considered on a motion for summary judgment in support of a new pleading; leave to plead again shall not be granted unless the court is satisfied that the opposing party has good ground to support his cause of action or defense; the court may require the party seeking leave to plead again to submit evidence to justify the granting of such leave.” I do not see how the court can be satisfied that the plaintiff has good ground to support his proposed amended cause of action without even knowing what it is that he proposes to state in his amended complaint or seeing some evidentiary support for it. (See Bautista v Chase Manhattan Bank, N. A., 72 AD2d 539; Metro Envelope Corp. v Westvaco, 72 AD2d 502.) One of the purposes of this provision of CPLR 3211 (subd [e]) was to put some restriction on the wasteful former practice of repeated motions addressed only to the face of a pleading with repeated leaves to amend to see whether plaintiff could finally frame some kind of facially sufficient cause of action. This provision of CPLR 3211 (subd [e]) "was designed to remove the major objection to such motions—i.e., the liberality with which leave is granted to plead over—by requiring the opposing party to show that he has good ground to support his claim or defense even if he has not stated it, before leave to replead will be granted.” (4 Weinstein-Korn-Miller, NY Civ Prac, par 3211.31; see, also, Fifth Preliminary Report on Revision of Civil Practice Act, Legislative Document No. 15, 1961, p 487.) While the court is given some discretion as to whether to require evidentiary support, this appears to me to be a proper case for requiring it. We are here dealing with the insufficiency of a third amended complaint. I think we should not, without further inquiry by a court, grant leave to serve a fourth amended complaint. The affidavits do not furnish sufficient evidentiary support for a further pleading.